                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                        :   CIVIL ACTION NOS. 18-CV-4776
GERALD EDWARDS,                               :                     18-CV-4777
Plaintiff.                                    :
                                             ORDER

       AND NOW, this 20th day of November, 2018, upon consideration of Plaintiff Gerald

Edwards’ Motions to Proceed In Forma Pauperis and his Complaints in the above civil actions,

it is ORDERED that:

       1.      Mr. Edwards’ Motions for Leave to Proceed In Forma Pauperis are GRANTED.

       2.      Mr. Edwards’ Complaints are DEEMED filed.

       3.      Mr. Edwards’ Complaints are DISMISSED without prejudice pursuant to

Federal Rule of Civil Procedure 8, and 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in

the Court’s Memorandum.

       4.      Mr. Edwards is given leave to amend within thirty (30) days of the date of this

Order in the event he can cure the defects noted in the Court’s Memorandum. Any amended

complaint shall identify all defendants in the caption in addition to the body of the amended

complaint and shall describe in detail the basis for Mr. Edwards’s claims against each defendant.

If Mr. Edwards’ claims in Civil Action Number 18-4776 arise out of the same transactions or

occurrences as his claims in Civil Action Number 18-4777, or if the two cases involve the same

questions of fact and law, then he is DIRECTED to file one amended complaint naming all

defendants and setting forth his claims against them in Civil Action No. 18-4776. If not, Mr.

Edwards may file an amended complaint in each civil action noted above. Any amended

complaint must be a complete document that clearly sets forth Mr. Edwards’ allegations

underlying his claims without relying solely on exhibits or other pleadings filed in these cases.
Upon the filing of any amended complaint, the Clerk of Court shall not make service until so

ORDERED by the Court.

       5.      The Clerk of Court is DIRECTED to furnish Mr. Edwards with two (2) blank

copies of this Court’s current standard form to be used by a pro se litigant filing a civil action

bearing the above-captioned civil action numbers.

       6.      If Mr. Edwards fails to comply with this Order, his cases may be dismissed for

failure to prosecute without further notice.

                                               BY THE COURT:


                                               S/ Gene E.K. Pratter
                                               GENE E.K. PRATTER, J.
